People, ex rel. Lawrence v Kluewer (2017 NY Slip Op 01896)





People v Kluewer


2017 NY Slip Op 01896


Decided on March 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
FRANCESCA E. CONNOLLY, JJ.


2017-01999

[*1]The People of the State of New York, ex rel. David Lawrence, petitioner,
vSusan T. Kluewer, et al., respondents.


David Lawrence, Valley Stream, NY, petitioner pro se.

Writ of habeas corpus in the nature of an application to release the petitioner in connection with Nassau County Docket No. CR-006525-16NA, and application by the petitioner for poor person relief.
ORDERED that the application is granted to the extent that the filing fee is waived and the application is otherwise denied as academic; and it is further,
ADJUDGED that the writ is dismissed, without costs or disbursements.
Habeas corpus relief does not lie as the petitioner is not being detained (see People ex rel. Wilder v Markley,  26 NY2d 648).
HALL, J.P., AUSTIN, SGROI and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court